DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least partially spherical end” of claims and 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Truillet (FR 2961971 A1, all text citations from the translation provided 4/20/2022), hereinafter Truillet, in view of Bouvot (FR 2740625 A1, all text citations from the translation provided on the date of this action), hereinafter Bouvot.

Regarding claim 1, Truillet discloses a motor support for an air blower of a motor vehicle heating, ventilating and/or air conditioning system (“The technical sector of the present invention is that of engine mounts for ventilation system, heating and / or air conditioning for a motor vehicle” line 14), comprising: 
a first outer ring (“an outer ring 4” line 151); 
a second inner ring placed inside said first ring (“a receiving device comprising an inner ring 18 and a ring 13” line 151); 
at least one vibration decoupling block placed between the inner ring and the outer ring (“a housing 43 which receives a flexible stud 44, these two elements constituting the decoupling means 21” line 273 and “at least one decoupling means 21, here three in number. The latter is made of a more flexible material than the material used for the motor support so as to provide an insulation function to prevent the transmission of the vibrations generated by the motor 1” line 164), wherein 
the inner ring being configured to house an electric motor (“The receiving device comprises at least one attachment means 23 whose purpose is to connect the ring 13 to the inner ring 18. In other words, this fastening means 23 has the function of mechanically securing these two parts so as to define a volume that encloses the engine 1” line 213), and the outer ring being configured to be fixed to a part of the heating, ventilating and/or air conditioning system of the motor vehicle (“The outer ring 4 consists of an outer peripheral wall 5 which surrounds the inner ring 18 and comprises securing means 6 which serve to fix the motor support to a casing constituting the ventilation, heating and/or air conditioning installation” line 156), said inner ring comprising an axial retention device (23) for said motor and at least one stop that can engage an associated bearing area of the outer ring (“FIG. 3 shows an embodiment of the stop 33 which faces a first bearing zone 36 present on the outer ring 4”). 

    PNG
    media_image1.png
    453
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    415
    538
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    238
    445
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    342
    487
    media_image4.png
    Greyscale

Truillet does not disclose wherein the outer ring comprises at least one damping finger having an at least partially spherical end configured to engage said at least one vibration decoupling block.

However, Bouvot teaches wherein the outer ring (“annular wall 2” line 103) comprises at least one damping finger configured to engage said at least one vibration decoupling block (“projection 12 is intended to cooperate with other retaining means, conjugated and comprised by a damping element 7 which will be described later, to form axial retaining means for this damping element 7” line 126).

    PNG
    media_image5.png
    359
    474
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    271
    219
    media_image6.png
    Greyscale

In view of Bouvot’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the outer ring comprises at least one damping finger configured to engage said at least one vibration decoupling block as is taught in Bouvot, in the motor support for an air blower disclosed by Truillet.
One would have been motivated to include wherein the outer ring comprises at least one damping finger configured to engage said at least one vibration decoupling block because Bouvot states that the finger forms axial retaining means for the damping element. Therefore, including the finger will improve the retention of the vibration damping element of Truillet.

Truillet, as modified by Bouvot, does not disclose the damping finger having an at least partially spherical end. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, the applicant has not provided any significance to the shape of the spherical end. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the finger end to be spherical as a design choice.

Regarding claim 2, Truillet, as modified by Bouvot, discloses the motor support as claimed in claim 1, wherein the inner ring comprises a plurality of stops, and the outer ring comprises a plurality of bearing areas, each of said stops being able to engage at least one of said bearing areas (“FIG. 3 shows an embodiment of the stop 33 which faces a first bearing zone 36 present on the outer ring 4” Figure 1 shows that there are three stops).

Regarding claim 3, Truillet, as modified by Bouvot, discloses the motor support as claimed in claim 1, wherein at least one stop of the inner ring comprises a wall facing the bearing area of the outer ring and spaced from the bearing area by a distance of between 1 mm and 5 mm (“This device therefore has the function of preventing a displacement greater than 2 mm between the receiving device and the outer ring in the direction of the longitudinal axis of the engine” line 56).

Regarding claim 4, Truillet, as modified by Bouvot, discloses the motor support as claimed in claim 1, wherein the inner ring comprises stiffening ribs (35).

Regarding claim 6, Truillet, as modified by Bouvot, discloses the motor support as claimed in claim 1, wherein the axial retention device comprises a plurality of axial retention components (23), each axial retention component projecting axially out from a main body (13) of the inner ring from a base (where 23 meets 13) as far as a head (The opposing tip of 23), at least one of the stops comprising an end at least partially facing said base of one of the axial retention components (Figure 2).

Regarding claim 9, Truillet, as modified by Bouvot, discloses the motor support as claimed in claim 1, wherein the inner and outer rings are coaxial (Figures 1 and 2).

Regarding claim 10, Truillet discloses an air blower for a motor vehicle heating, ventilating and/or air conditioning system (“The technical sector of the present invention is that of engine mounts for ventilation system, heating and / or air conditioning for a motor vehicle” line 14), comprising: 
a motor support having a first outer ring (“an outer ring 4” line 151) and a second inner ring placed inside said first ring (“a receiving device comprising an inner ring 18 and a ring 13” line 151);
at least one vibration decoupling block placed between the inner ring and the outer ring (“a housing 43 which receives a flexible stud 44, these two elements constituting the decoupling means 21” line 273 and “at least one decoupling means 21, here three in number. The latter is made of a more flexible material than the material used for the motor support so as to provide an insulation function to prevent the transmission of the vibrations generated by the motor 1” line 164), wherein 
the inner ring being configured to house an electric motor (“The receiving device comprises at least one attachment means 23 whose purpose is to connect the ring 13 to the inner ring 18. In other words, this fastening means 23 has the function of mechanically securing these two parts so as to define a volume that encloses the engine 1” line 213), and the outer ring being configured to be fixed to a part of the heating, ventilating and/or air conditioning system of the motor vehicle (“The outer ring 4 consists of an outer peripheral wall 5 which surrounds the inner ring 18 and comprises securing means 6 which serve to fix the motor support to a casing constituting the ventilation, heating and/or air conditioning installation” line 156), said inner ring comprising an axial retention device for said motor (23) and at least one stop that can engage an associated bearing area of the outer ring (“FIG. 3 shows an embodiment of the stop 33 which faces a first bearing zone 36 present on the outer ring 4”), and
a protective cover for an electric motor housed in the inner ring and for the motor support (“a cover 26 which takes the form of a hollow bowl and whose function is to close the rear part of the motor-fan unit” line 218).

Truillet does not disclose the outer ring comprises at least one damping finger having an at least partially spherical end configured to engage said at least one vibration decoupling block.

However, Bouvot teaches wherein the outer ring (“annular wall 2” line 103) comprises at least one damping finger configured to engage said at least one vibration decoupling block (“projection 12 is intended to cooperate with other retaining means, conjugated and comprised by a damping element 7 which will be described later, to form axial retaining means for this damping element 7” line 126).

In view of Bouvot’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the outer ring comprises at least one damping finger configured to engage said at least one vibration decoupling block as is taught in Bouvot, in the motor support for an air blower disclosed by Truillet.
One would have been motivated to include wherein the outer ring comprises at least one damping finger configured to engage said at least one vibration decoupling block because Bouvot states that the finger forms axial retaining means for the damping element. Therefore, including the finger will improve the retention of the vibration damping element of Truillet.

Truillet, as modified by Bouvot, does not disclose the damping finger having an at least partially spherical end. However, the court has held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element were significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, the applicant has not provided any significance to the shape of the spherical end. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the finger end to be spherical as a design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naji (US 8,596,596 B2) discloses a motor support for a vehicle HVAC system that is relevant to claims 1 and 10.
Fischinger (US 5533704 A) 

    PNG
    media_image7.png
    494
    460
    media_image7.png
    Greyscale

Baranowski (US 20090058209 A1) 

    PNG
    media_image8.png
    671
    471
    media_image8.png
    Greyscale

Truillet (US 20130221786 A1) 

    PNG
    media_image9.png
    518
    466
    media_image9.png
    Greyscale

Wolf (US 20160164369 A1) “FIG. 16 shows a motor adapter 400 and a motor mount 401 with receptacles 402, formed by ribs 403. These receive damping element 402. In this case, a rib 404 is formed somewhat protruding and is supported on damping element 402 closer to the center thereof, so that a better force transmission occurs”

    PNG
    media_image10.png
    381
    341
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762